Citation Nr: 1446755	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mandibular prognathism.
 
2. Entitlement to service connection for mandibular prognathism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied an application to reopen a previously denied claim.

The Veteran had a September 2011 Decision Review Officer (DRO) hearing at the RO.  In March 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

(The decision below addresses the application to reopen a claim of service connection for mandibular prognathism.  The underlying service connection claim is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In June 2002, the RO denied the Veteran's claim for service connection for mandibular prognathism.  The Veteran did not appeal. 

2.  Evidence relevant to the Veteran's claim received since the June 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  A June 2002 rating decision denying a claim of service connection for mandibular prognathism is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R.     §§ 20.302, 20.1103 (2013).

2.  Evidence received since June 2002 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In this case, the Veteran initially filed for service connection in March 2002.  In a June 2002 rating decision, the Veteran was denied service connection for mandibular prognathism; the Veteran was informed of that decision in a July 2002 letter.  The Veteran did not submit a notice of disagreement or new and material evidence regarding his mandibular prognathism claim within one year of his notification of the denial of this claim in July 2002.  

As no new and material evidence was received within the appeal period following the June 2002 rating decision and the notification of that decision in the July 2002 letter, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As no notice of disagreement was received within the appeal period following the July 2002 notification letter, the June 2002 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the June 2002 rating decision, the Veteran was denied service connection for mandibular prognathism because it was determined that such disability had existed prior to service and there was no objective evidence that the disability had permanently worsened as a result of service.  

With the above rationale for denial in mind, the Board turns to the evidence submitted since the June 2002 rating decision.  The Veteran has submitted a September 2011 letter from private treating physician, Dr. Lonnie Deaver, who opined that it is at least as likely as not that the Veteran's current condition is a result of his dental surgery that occurred during his military service.  He based his reasoning upon "the chronicity of symptoms with ongoing dental maladies and treatments" and stated that the Veteran is at future risk because of this condition due to mastication, mostly nutritional, and chronic pain.  Dr. Deaver indicated that he based his findings upon his treatment of and familiarity with the Veteran.  

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran's mandibular prognathism is related to service.  Given this new nexus opinion, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and this claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for mandibular prognathism is reopened; the appeal is granted to this extent only.


REMAND

In light of the reopening above, the Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's claim.

At the outset, the Board notes that despite evidence of a current disability and in-service treatment and surgery for mandibular prognathism, the Veteran has not been afforded a VA examination as to his claim.  Therefore, an examination and opinion concerning the etiology of the Veteran's currently diagnosed disability is necessary to determine whether such is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Furthermore, the Board notes that while the Veteran's January 1962 enlistment examination shows that his mouth was observed to be normal upon clinical evaluation and he was dentally acceptable, an April 1965 service treatment record (STR) indicates that his mandibular prognathism existed prior to enlistment.  Thus, the Board finds that a question exists as to whether the Veteran's mandibular prognathism pre-existed service.     

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2013).

STRs also show that between April 1965 and June 1965, the Veteran underwent a set of procedures to correct his mandibular condition, to include an oblique osteotomy.  A June 1965 post-surgery treatment record indicated that the Veteran's mandible was stable and fully mobile.  No disability was anticipated as a result of the mandibular resection.  The cosmetic result was excellent and masticatory function was normal upon discharge from the U.S. Naval Hospital.

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars and absent or poorly functioning parts or organs, will not be service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Following service, a June 2011 private treatment report, by Dr. Larry Baker, shows that the Veteran presented for evaluation for surgical consultation.  It was noted that he had been evaluated by other specialists in the past for his "complex jaw relationship."  Oral examination resulted in a diagnosis of mandible hyperplasia with bilateral tori mandibularis and exostosis. 

A September 2011 letter written by private treating physician, Dr. Lonnie Deaver, reflects his opinion that it is at least as likely as not that the Veteran's current condition is a result of his in-service surgery.  

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service. See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's mandibular disability pre-existed service and if so, whether such was aggravated beyond its natural progression in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate clinician for a VA examination to determine the nature and etiology of any currently diagnosed mandibular disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit a complete history of the Veteran's symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current mandibular disability had its onset during the Veteran's active duty or is otherwise related to such service.

The examiner should provide an opinion as to whether there is clear and unmistakable evidence both that the mandibular prognathism pre-existed service and was not aggravated therein, as well as whether the residuals of the Veteran's jaw surgery were the "usual effects" of surgery.  The VA examiner is requested to specifically address the following:

(a) Is it clear and unmistakable (undebatable) that mandibular prognathism pre-existed the Veteran's period of active duty service from January 1962 to May 1966?  (Please point to medical evidence of record and identify medical principles relating to mandibular prognathism that support the conclusion.)

(b)  If there is clear and unmistakable evidence that the mandibular prognathism pre-existed his period of active duty, is there also clear and unmistakable evidence (evidence that is obvious and manifest/undebatable) that the mandibular prognathism was not aggravated beyond its natural progression during this period of active duty?  (As with the answer to (a), point to evidence and medical principles supporting the conclusion.)

(c)  Are there any residuals of the in-service surgery that are unexpected?  In other words, the examiner should address the question of whether the surgery did not have the desired effect or was not in its effect ameliorative.  

All opinions must be accompanied by a detailed rationale, especially with regard to any findings that the disability undebatably pre-existed military service or undebatably was not aggravated during service.

2.  The agency of original jurisdiction should re-adjudicate the claim, and if a benefit sought is not granted, a supplemental statement of the case should be issued.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


